Court of Appeals
of the State of Georgia
                                                   September 16, 2020
                                          ATLANTA,____________________

The Court of Appeals hereby passes the following order:


A20A2003. RICHARD OWENBY, JR. v. STATE OF GEORGIA.

       Before us is Appellant’s Motion for Remand for completion of the trial court
record. Missing from the record are the transcript of the pretrial motions hearing held
on February 2, 2016 and the transcript of voir dire which took place on February 8,
2016. Appellant’s notice of appeal, filed in May 2020, instructed the clerk to omit
nothing from the record and further stated that all transcripts were to be included in
the record on appeal.
       On July 10, 2020, this Court ordered the trial court to supplement the record
with the above transcripts no later than July 20, 2020. However, the court reporter
still has not filed the transcripts with the trial court. Appellant avers that he contacted
the clerk of the trial court on August 24, 2020, September 9, 2020 and September 10,
2020 to ask if the transcripts had been received and that the clerk advised that several
attempts had been made to reach the court reporter, both by telephone and e-mail, but
that no response had been received.
       Consequently appellant requested three extensions of time to file his initial
brief. These requests were granted. Appellant now moves that this case be remanded
to the trial court so that it can exercise its supervisory authority over the court
reporter.
       Appellant’s motion to remand is hereby GRANTED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 09/16/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.